     Case 2:19-cv-01877-TLN-AC Document 35 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PETER STROJNIK, SR.,                              No. 2:19-cv-01877-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    AZUL HOSPITALITY GROUP, LLC,
15                       Defendant.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On April 27, 2021, the magistrate judge filed findings and recommendations herein which

20   were served on all parties and which contained notice to all parties that any objections to the

21   findings and recommendations were to be filed within twenty-one days. (ECF No. 32.) Neither

22   party has filed objections to the findings and recommendations.

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed April 27, 2021, are ADOPTED IN FULL;

27                and

28          2. This action is DISMISSED, without prejudice, for lack of prosecution and failure to
                                                       1
     Case 2:19-cv-01877-TLN-AC Document 35 Filed 06/09/21 Page 2 of 2


 1   comply with the Court’s order. See Fed. R. Civ. P. 41(b); Local Rule 110.

 2   DATED: June 8, 2021

 3

 4

 5
                                                    Troy L. Nunley
 6
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
